             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                            8:12CR339
    vs.
                                                      ORDER
STACEY KAY POJAR,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Hearing (filing
          211) is granted.

    2.    Defendant Stacey Kay Pojar’s violation of supervised release
          hearing is continued to August 15, 2019, at 11:00 a.m., before the
          undersigned Chief United States District Judge, in Courtroom
          No. 1, Roman L. Hruska Federal Courthouse, 111 South 18th
          Plaza, Omaha, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 14th day of June, 2019.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
